UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Ellis D. Thomas, Jr., )
)

Plaintiff, )

)

Vv. ) Civil Action No. 19-2260 (UNA)

)

)

U.S. Government et al., )
)

Defendants. )

MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff's Civil Complaint filed
pro se and his application for leave to proceed in forma pauperis. The Court will grant the in
forma pauperis application and dismiss the case because the complaint fails to meet the minimal
pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977). It also assists the court in determining whether it has

jurisdiction over the subject matter. A complaint “that contains only vague and conclusory”
assertions simply fails to satisfy the pleading requirements of Rule 8(a). Hilska v. Jones, 217
F.R.D. 16, 21 (D.D.C. 2003) (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002)).
Plaintiff purports to sue the U.S. Government and “DC area LAW Enforcement.”

Compl. Caption. The complaint is cryptically worded and unfocused. Plaintiff alleges violations
of “Civil, Human Personal and Legal Rights for going on 20 years,” or since 2003. Compl. 4 1.
He seeks “Reparations and Compensation” id. § 2, “in the amount of $7,750,000.00,” id. at 4.
Missing from the complaint is a coherent set of facts and a clear statement showing plaintiffs
entitlement to relief. Therefore, this case will be dismissed. A separate order accompanies this

Memorandum Opinion.

 
   

Date: September _| ‘ , 2019 istrict Judge
